—Judgment unanimously affirmed. Memorandum: We conclude that defendant’s conviction is supported by legally sufficient evidence and is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We further conclude that County Court properly rejected defense counsel’s request to redact the portion of defendant’s statement that read, "I didn’t want to go back to jail because I had just got out.” That statement was admissible to show defendant’s motive and intent, and its probative value outweighed its prejudicial effect (see generally, People v Ventimiglia, 52 NY2d 350, 359; People v Moore, 42 NY2d 421, 428-429, cert denied 434 US 987; People v Molineux, 168 NY 264). We further conclude that the court’s Sandoval ruling that permitted the prosecutor to cross-examine defendant concerning a prior robbery conviction was not an abuse of discretion (see, People v Laraby, 219 AD2d 817, lv denied 88 NY2d 849, 937; People v Cowell, 170 AD2d 343, lv denied 77 NY2d 993; People v Meli, 142 AD2d 938, 939, lv denied 72 NY2d 921).
We have reviewed defendant’s remaining contentions and conclude that they are without merit. (Appeal from Judgment of Monroe County Court, Connell, J.—Aggravated Assault Upon Police Officer.) Present—Denman, P. J., Lawton, Fallon, Doerr and Balio, JJ.